Mr. Justice Wilson delivered the opinion of the court. The record in this case discloses that one E. B. Jacobs distrained for rent, and obtained a verdict in the municipal court of Chicago, before a jury, on September 20, 1926, and on November 6, 1926, judgment was entered on the verdict. An appeal was prayed and allowed, and judgment was later affirmed in this court. The defendant in said cause, Blanche Jett, on December 10, 1926, brought a suit in replevin for the furniture distrained in the prior cause hereinbefore referred to, and the court in the second suit found the right of possession of the property replevined in Jacobs, defendant in the replevin suit and plaintiff in the suit to distrain. From this last judgment the plaintiff, Blanche Jett, appeals and the matter is before us for consideration. At the time the replevin suit was heard, as appears from the record, the appeal was still pending and the judgment of the trial court in favor of the defendant in said replevin suit was proper. The judgment had not been paid and there was no error in permitting the plaintiff in the forcible entry and detainer suit to have both the property and the appeal bond as -security. The property was held in the original suit as security for the judgment, and until that was satisfied he was entitled to possession of the property under the original distress action. For the reasons stated in this opinion, the judgment of the municipal court is affirmed. Judgment affirmed. Taylor, P. J., and Holdom, J., concur.